Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 28, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because he voluntarily left his employment without good cause. The Federal findings in the case at bar state that claimant left his employment because he was dissatisfied with his working conditions (Federal Findings Form FL2, 3/25/75). The Federal findings as to the reason for claimant’s termination of employment are "final and conclusive” for the purpose of determining the rights of former Federal employees to unemployment insurance benefits (US Code, tit 5, § 8506; Matter of Goldberg [Catherwood], 35 AD2d 860). Dissatisfaction with working conditions does not constitute good cause for the voluntary leaving of employment (Matter of Lubin [Catherwood], 34 AD2d 591). Decision affirmed, without costs. Greenblott, J. P., Kane, Larkin, Herlihy and Reynolds, JJ., concur.